UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4483



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RONNIE LYNARD MORROW,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00303)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reggie E. McKnight, MCKNIGHT LAW FIRM, P.L.L.C., Charlotte, North
Carolina, for Appellant.    C. Nicks Williams, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronnie   Lynard      Morrow   pled   guilty   to    one   count   of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000).         Morrow was sentenced following the

Supreme Court’s opinion in United States v. Booker, 543 U.S. 220

(2005).   The district court applied the holding of Booker and

sentenced Morrow to 100 months imprisonment, followed by three

years of supervised release. Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious grounds for appeal but addressing whether Morrow’s

sentence was excessive.      Although informed of his right to file a

pro se supplemental brief, Morrow has not done so. Finding no

error, we affirm.

           After the Supreme Court’ decision in Booker, a sentencing

court is no longer bound by the range prescribed by the sentencing

guidelines. See United States v. Hughes, 401 F.3d 540, 546 (4th

Cir.   2005).   However,   in    determining    a   sentence    post-Booker,

sentencing courts are still required to calculate and consider the

applicable guideline range as well as the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006). United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).    This court will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).              “[A]


                                    - 2 -
sentence   within   the   proper     advisory    Guidelines     range   is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).

        Morrow’s sentence was both within the guideline range of 100

to 125 months, and within the statutory maximum of ten years

imprisonment. 18 U.S.C. § 924(a)(2) (2000). Because the district

court   appropriately   treated    the    guidelines   as   advisory,   and

properly calculated and considered the guideline range and the

relevant § 3553(a) factors, we find the sentence reasonable.

Accordingly, we affirm.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.      Counsel’s motion must state that a copy

thereof was served on the client.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED


                                  - 3 -